Citation Nr: 0618099	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  02-09 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for pernicious anemia.  

2.  Entitlement to an initial rating in excess of 40 percent 
for residuals of a low back injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Johnson, Counsel




INTRODUCTION

The veteran served on active duty from February 1982 to March 
1988.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions rendered by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board remanded the case in April 2004 for further 
development, and the case was returned to the Board in April 
2006.  

The issue of entitlement to an initial rating in excess of 40 
percent for residuals of a low back injury is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDING OF FACT

Pernicious anemia was not present in service and is not 
etiologically related to service.  


CONCLUSION OF LAW

Pernicious anemia was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§  3.303, 3.307, 3.309 (2005).  






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson,  19 Vet. App.  473 (2006).  

The record reflects that through correspondence dated May 
2004 after the initial adjudication of the claim, the RO 
provided the veteran with VCAA notice.  Although the RO did 
not specifically request the veteran to submit any pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and that he should either submit such 
evidence or provide the RO with the information and any 
authorization necessary for the RO to obtain the evidence on 
his behalf.  Therefore, the Board believes that the veteran 
was on notice of the fact that he should submit any pertinent 
evidence in his possession.

Although the record reflects that the RO has not provided 
VCAA notice with respect to the initial-disability-rating and 
effective-date elements of any of the claims, the Board finds 
that there is no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  As explained below, the Board 
has determined that service connection is not warranted for 
pernicious anemia.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claim was no 
more than harmless error.  

With respect to VA's duty to assist, the Board notes that the 
veteran's service medical records and pertinent post-service 
treatment records have been obtained.  The veteran has been 
afforded a VA examination in connection with his claim.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal, and he has 
done so.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is also satisfied that 
the originating agency has complied with the duty to assist 
requirements of the VCAA and the implementing regulation.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim 
for service connection for pernicious anemia.  

II.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002).

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2005).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  


III.  Analysis

A review of the veteran's service medical records is entirely 
silent for treatment, complaints or diagnosis of pernicious 
anemia or any other blood disorder.  

A private hematology consultation record dated in October 
1991 shows that the veteran was referred after an emergency 
room visit due to anemia.  The veteran related that he had 
been basically healthy for most of his life.  He stated that 
four to six weeks earlier he began to become aware of easy 
fatigue and some dizziness.  He said that he went to the 
emergency room due to a migraine headache at which time his 
blood counts were checked.  He was found to be severely 
anemic with a hemoglobin of 6.5 and macrocytosis.  It was 
also noted that a bone marrow was performed which revealed 
megaloblastic hyperplasia.  The serum B12 level was noted to 
be low at 40.  The diagnosis was pernicious anemia.  He was 
treated with injections of B12 daily for three days with re-
evaluation of his blood counts at that time.  

Treatment records dated from October 1991 to November 1999 
showed that the veteran continued to be treated with B12 
injections for pernicious anemia.  A November 1999 office 
note reflects that the veteran continued to have occasional 
problems with headaches, increased malaise and fatigue.  His 
complete blood count was normal.  It was recommended that he 
continue to receive B12 injections.  

A VA claims file review and opinion dated in July 2005 
reflects the veteran's history of pernicious anemia which was 
diagnosed in 1991.  It was noted that he continued with 
monthly B12 injections to treat the condition.  The examiner 
related that the veteran's hemoglobin has been normal on all 
available complete blood count reports, most recently in 
2004.  It was noted that no complaints of severe fatigue or 
dizziness were found among the numerous medical records from 
his time in the service.  Complete blood count reports dated 
in 1983 and 1984 showed a normal hemoglobin.  The examiner 
indicated that the veteran's presentation in 1991 was very 
typical in that there as a subacute onset of symptoms related 
to severe anemia.  It was noted that it was not typical to 
have a chronic onset lasting more than 3 years to support the 
veteran's claim that the anemia was present during active 
service.  Moreover, there was no documentation of any 
symptoms to suggest anemia during active duty despite many 
visits to medical facilities during that time.  The examiner 
also reported that there was no documentation that the 
veteran was ever recommended to change his diet or to take 
iron for anemia during service.  The examiner opined that 
based on the medical records and his knowledge of pernicious 
anemia, that the veteran's pernicious anemia was not 
etiologically related to his active service, and was not 
caused or chronically related to a service-connected 
disorder, to include service-connected hypertension.  

The first post-service medical evidence of pernicious anemia 
is dated in 1991, 3 years after his service discharge.  As 
noted above, service medical records are silent for any 
clinical findings or complaints that could attributed to 
pernicious anemia which was diagnosed in 1991.  Furthermore, 
a VA physician who reviewed the claims folder in July 2005 
has opined that the disorder is entirely unrelated to 
service.  

Thus, the evidence of a nexus between pernicious anemia and 
the veteran's active service is limited to his own 
statements.  This is not competent evidence of the alleged 
nexus since laypersons, such as the veteran, are not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that service connection 
is not warranted for pernicious anemia.  In reaching this 
decision, the Board has considered the benefit-of-the-doubt-
rule but has determined that it is not applicable to this 
claim because the preponderance of the evidence is against 
the claim.  



ORDER

Entitlement to service connection for pernicious anemia is 
denied.  



REMAND

In the April 2004 remand, the Board directed that the veteran 
be afforded a VA examination to determine the nature and 
severity of his service-connected low back disability.  In 
accordance with 38 C.F.R. §§ 4.40, 4.45 and DeLuca v Brown, 8 
Vet. App. 202 (1995), the examiner was to determine the 
extent of any functional impairment due to weakened movement, 
excess fatigability, and incoordination attributable to the 
service-connected disability, and the extent of functional 
impairment during flare-ups and on repeated use.  
Furthermore, the Board directed that range of motion testing 
in degrees should be performed.  

Pursuant to the Board's April 2004 remand directive, the 
veteran was afforded VA examinations in April 2005 and 
January 2006.  Unfortunately, the report of the examinations 
are not in compliance with the Board's directive in that the 
examiners did not provide all of the required information.  
In this regard, the Board notes that the examination reports, 
completed by physicians in the neurosurgery department, 
failed to specifically note the range of motion of the lumbar 
spine in degrees.  The examination report notes the veteran's 
complaints of low back pain; however, the examiners did not 
attempt to quantify the extent of any additional functional 
loss due to pain during flare-ups or after repeated use, and 
did not indicate whether any weakness, fatigability or 
incoordination was exhibited.  

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  However, in view of the  failure to follow the 
directives in the April 2004 remand, the Board concludes that 
additional development of the record is required prior to 
appellate disposition.  


Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to 
provide any pertinent evidence in his 
possession and to either provide a copy of 
any medical records, not already of 
record, pertaining to treatment or 
evaluation of his low back disability 
during the period of this claim or to 
provide the identifying information and 
any authorization necessary to enable the 
RO to obtain such evidence on his behalf.  

2. The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unsuccessful in 
its efforts to obtain any such evidence, 
it should so inform the veteran and his 
representative and request them to submit 
the outstanding evidence.  

3. Then, the RO should arrange for the 
veteran to undergo a VA examination by a 
physician with appropriate expertise in 
orthopedics to determine the nature and 
extent of impairment from the veteran's 
service-connected low back disability.  
The claims file must be provided to the 
examiner and consideration of such should 
be reflected in the completed examination 
report.  All indicated studies, including 
X-rays and range of motion studies in 
degrees, should be performed.  

The examiner should describe the current 
state of the veteran's lumbosacral spine, 
including the presence or absence of 
ankylosis and, if present, the degree 
thereof and whether it is at a favorable 
or unfavorable angle.  

The examiner should specifically address 
whether there is muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; listing of the whole spine to 
the opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.  

The examiner should undertake range of 
motion studies of the lumbosacral spine, 
noting the exact measurements for forward 
flexion, extension, lateral flexion, and 
specifically identifying any excursion of 
motion accompanied by pain.  The examiner 
should identify any objective evidence of 
pain and attempt to assess the extent of 
any pain. Tests of joint motion against 
varying resistance should be performed.  
The extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees of 
limitation of motion. The examiner should 
also express an opinion concerning whether 
there would be additional limits of 
functional ability on repeated use or 
during flare-ups (if the veteran describes 
flare-ups), and, if feasible, express this 
in terms of additional degrees of 
limitation of motion on repeated use or 
during flare-ups.  If this is not 
possible, the examiner should so state.  

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected low back disability, to 
include characteristic pain, demonstrable 
muscle spasm, and absent ankle jerk. In 
addition, the examiner should quantify the 
number of weeks of incapacitating episodes 
(a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician) 
over the past 12 months. The examiner 
should also provide an opinion concerning 
the impact of the disability on the 
veteran's ability to work.  

The examiner must provide the supporting 
rationale for all opinions expressed.  The 
examination report must be typed.  

4.  The RO should also undertake any other 
development it determines to be warranted.  

5.  Thereafter, the RO should readjudicate 
the issue on appeal in light of all 
pertinent evidence and legal authority.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, the 
RO should issue to the veteran and his 
representative a supplemental statement of 
the case and afford them the appropriate 
opportunity for response before the claims 
file is returned to the Board for further 
appellate consideration.  

By this remand the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


